NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SCOTT A. WHITTINGTON,                           Nos. 16-70199
                                                     16-70200
                Petitioner-Appellant,
                                                Tax Ct. Nos. 2060-13
 v.                                                          11096-14

COMMISSIONER OF INTERNAL                        MEMORANDUM*
REVENUE,

                Respondent-Appellee.

                           Appeals from Decisions of the
                             United States Tax Court

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      In these consolidated appeals, Scott A. Whittington appeals pro se from the

Tax Court’s decision, after a bench trial, upholding the Commissioner of Internal

Revenue’s determination of income tax deficiencies and additions for tax years

2006 through 2011. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Whittington’s requests for
oral argument, set forth in his opening and reply briefs, are denied.
review de novo the Tax Court’s legal conclusions and for clear error its factual

determinations. Hardy v. Comm’r, 181 F.3d 1002, 1004 (9th Cir. 1999). We

affirm.

      The Tax Court properly upheld the Commissioner’s revised deficiency

determination because the Commissioner presented “some substantive evidence”

that Whittington failed to report income and Whittington did not submit any

relevant evidence “showing that the deficiency was arbitrary or erroneous.” Id. at

1004-05.

      The Tax Court properly upheld the Commissioner’s additions to taxes for

Whittington’s failure to file a required tax return, to pay taxes as set forth in

substitute for returns, and to pay estimated taxes. See 26 U.S.C. §§ 6651(a)(1),

6651(a)(2), 6654(a); see also id. § 6020(b)(2) (any substitute for return “made and

subscribed by the Secretary shall be prima facie good and sufficient for all legal

purposes”); id. § 6651(g)(2) (any return made by the Secretary under § 6020(b)

“shall be treated as the return filed by the taxpayer for purposes of determining the

amount of the addition” under § 6651(a)(2)).

      We reject as meritless Whittington’s contentions that the Tax Court erred in

relying on substitute for returns, admitting evidence, and that he was denied due

process.

      AFFIRMED.


                                           2                                        16-70199